Exhibit 10.15

 



THESE SECURITIES, I. E., THIS DEBENTURE AND THE CONVERSION SHARES, HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES
LAWS. THIS DEBENTURE AND THE CONVERSION SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS DEBENTURE OR THE CONVERSION SHARES UNDER SAID ACT AND ANY
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL (WHICH COUNSEL SHALL
BE SELECTED BY HOLDER), IN A GENERALLY ACCEPTABLE FORM THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT.

 

CONVERTIBLE DEBENTURE

 

FOR VALUE RECEIVED, Players Network, Inc. a Nevada corporation (the “Borrower”),
promises to pay to Group 10 Holdings LLC (the “Holder”) or its registered
assigns or successors in interest, the sum of Fifty Thousand Dollars ($50,000),
together with all accrued interest thereon, on the one year anniversary from the
Effective Date, as hereinafter defined (the “Maturity Date”), if not sooner
paid.

 

The following terms and conditions shall apply to this Convertible Debenture
(the “Debenture”):

 

ARTICLE I
INTEREST & AMORTIZATION

 

1.1          Contract Rate. Subject to Sections 4.1 and 5.7 hereof, interest
payable on this Debenture shall accrue at a rate per annum equal to 12% (Twelve
Percent) and shall be computed on the basis of a 365-day year.

 

1.2          Consideration. The principal sum of this Debenture is Fifty
Thousand Dollars ($50,000), plus accrued and unpaid interest and any other fees.
The purchase price paid by Holder for the Debenture, which is the consideration
received by Borrower for the Debenture, is Forty Seven Thousand Five Hundred
Dollars ($47,500) payable by wire transfer or other immediately available funds.
Thus, as of the Effective Date, there exists a Two Thousand Five Hundred Dollars
($2,500) Original Issue Discount (the “OID”). Interest shall accrue and be
payable on the full principal amount of the Debenture, inclusive of the OID, and
payment of the full principal amount (inclusive of OID) shall be required
regardless of time and manner of payment or prepayment by Borrower. Upon
conversion, Holder shall receive credit for the full principal amount converted
(inclusive of the OID).

  

1.3          Payments. Payment of the aggregate principal amount outstanding
under this Debenture (the “Principal Amount”), together with all accrued
interest thereon shall be made on the Maturity Date.

 



1

 

 

1.4          Prepayment Option. Subject to the approval of the Holder for
prepayments after 180 days, the Borrower may prepay in cash all or any portion
of the Principal Amount of this Debenture and accrued interest thereon, with a
premium, as set forth below (each a “Prepayment Premium”), upon ten (10) days
prior written notice to the Holder. The Holder shall have the right to convert
all or any portion of the Principal Amount and accrued interest thereon in
accordance with Article II hereof during such ten (10) day notice period. The
amount of such prepayment premium shall be determined by multiplying that
portion of the Principal Amount and accrued interest to be converted, if any, by
the then applicable prepayment percentage (the “Prepayment Percentage”). The
Prepayment Percentage shall be as follows: (i) 5%, (Five percent) if there is a
Prepayment at any time from the Effective Date until 30 (Thirty) days after the
Effective Date; (ii) 15%, (Fifteen Percent) if there is a Prepayment at any time
from 31 days after the Effective Date until maturity.

 

ARTICLE II
CONVERSION REPAYMENT

 

2.1.          Optional Conversion. Subject to the terms of this Article II, the
Holder shall have the right, but not the obligation, at any time after the
Effective Date and until the Maturity Date, or thereafter during an Event of
Default, to convert all or any portion of the outstanding Principal Amount,
accrued interest and fees due and payable thereon into fully paid and
nonassessable shares of Common Stock of the Borrower (the “Common Stock”) at the
Conversion Price (as defined below). The shares of Common Stock to be issued
upon such conversion are herein referred to as the “Conversion Shares.”

 

2.2.          Calculation of Conversion Price. The conversion price (the
“Conversion Price”) shall be subject to equitable adjustments for stock splits,
stock dividends or rights offerings by the Borrower relating to the Borrower’s
securities or the securities of any subsidiary of the Borrower, combinations,
recapitalization, reclassifications, extraordinary distributions and similar
events. Subject to Section 4.6 hereof, the Conversion Price shall mean the
lesser of (a) Fifty Eight Percent (58%) multiplied by the average of the two
lowest closing bid prices of the Borrower’s Common Stock during the seventeen
(17) trading days prior to the date a Notice of Conversion is given, (which
represents a discount rate of Forty Two Percent (42%)) or (b) Three Cents
(0.03). For purposes of this Section 2.2 the term “Closing Bid Price” means the
closing bid price on the Over-the-Counter Bulletin Board or applicable trading
market (the “OTC Market”) as reported by a reliable reporting service
(“Reporting Service”) designated by the Holder (i.e., Bloomberg) or, if the OTC
Market is not the principal trading market for such security, the closing bid
price of such security on the principal securities exchange or trading market
where such security is listed or traded.

 



2

 

 

2.3.          Conversion Limitation. Notwithstanding anything contained herein
to the contrary, the number of Conversion Shares that may be acquired by the
Holder upon conversion of this Debenture (or otherwise in respect hereof) shall
be limited to the extent necessary to ensure that, following such conversion (or
other issuance), the total number of shares of Common Stock then beneficially
owned by such Holder and its affiliates and any other persons whose beneficial
ownership of Common Stock would be aggregated with the Holder's for purposes of
Section 13(d) of the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”), does not exceed 4.99% of the total number of issued and
outstanding shares of Common Stock (including for such purpose the shares of
Common Stock issuable upon such conversion). For such purposes, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder.  By written notice to
the Company, the Holder may increase, decrease or waive the provisions of this
Section 2.3 as to itself but any such waiver will not be effective until the
61st (Sixty first) day after delivery thereof.

 

2.4.          Mechanics of Holder’s Conversion. Subject to Section 2.3 hereof,
this Debenture will be converted by the Holder in part from time to time after
the Effective Date, by submitting to the Borrower and/or the transfer agent of
record a notice of conversion (“Notice of Conversion”) (whether by facsimile, as
a Portable Document (PDF) file sent by electronic mail or other reasonable means
of communication dispatched on the Conversion Date prior to 6:00 p.m., New York,
New York time). On each Conversion Date (as hereinafter defined) and in
accordance with its Notice of Conversion, the Holder shall make the appropriate
reduction to the Principal Amount, accrued interest and fees as entered in its
records and shall provide written notice thereof to the Borrower on the
Conversion Date. Each date on which a Notice of Conversion is delivered or
telecopied in accordance with the provisions hereof shall be deemed a Conversion
Date (the “Conversion Date”). A form of Notice of Conversion to be employed by
the Holder is annexed hereto as Exhibit A. Pursuant to the terms of the Notice
of Conversion, Borrower shall issue instructions to the transfer agent within
two (2) business days from the receipt of the Notice of Conversion and shall
cause the transfer agent to transmit the certificates representing the
Conversion Shares to the Holder by physical delivery or crediting the account of
the Holder’s designated broker with the Depository Trust Corporation (“DTC”)
through its Deposit Withdrawal Agent Commission (“DWAC”) system within two (2)
business days after receipt by Borrower of the Notice of Conversion (the
“Delivery Date”). In the case of the exercise of the conversion rights set forth
herein, the conversion privilege shall be deemed to have been exercised, and the
Conversion Shares issuable upon such conversion shall be deemed to have been
issued, upon the date of receipt by Borrower of the Notice of Conversion. The
Holder shall be treated for all purposes as the record holder of such Common
Stock, unless the Holder provides Borrower written instructions to the contrary.
The Investor must include the Company on any correspondence requesting a
conversion of this Debenture.

 



3

 

 

2.5.          Late Payments. The Borrower understands that a delay in the
delivery of the shares of Common Stock in the form required pursuant to this
Article II beyond the Delivery Date could result in economic loss to the Holder.
As compensation to the Holder for such loss the Borrower agrees to pay late fees
to the Holder for late issuance of such shares in the form required pursuant to
this Article II upon conversion of the Debenture, in the amount equal to One
Thousand U.S Dollars ($1,000) per business day after the Delivery Date. The
Borrower shall pay any fees incurred under this Section in immediately available
funds upon demand and such fees shall also be eligible to be converted into
Conversion Shares as set forth in this Article II.

 

2.6          Conversion Mechanics. The number of shares of Common Stock to be
issued upon each conversion of this Debenture shall be determined by dividing
that portion of the Principal Amount and interest and fees to be converted, if
any, by the then applicable Conversion Price.

 

2.7          Authorized and Reserved Shares. The Borrower represents and
warrants and covenants and agrees that upon issuance, the Conversion Shares will
be duly and validly issued, fully paid and non-assessable. The Borrower agrees
that its issuance of this Debenture shall constitute full authority to its
officers and agents who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for shares of
Common Stock in accordance with the terms and conditions of this Debenture. At
all times during which this Debenture is outstanding, the Borrower shall reserve
from its authorized and unissued shares of Common Stock a sufficient number of
shares to provide for the issuance of the Conversion Shares. The Borrower agrees
that it will take all such reasonable actions as may be necessary to assure that
the Conversion Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the applicable trading
market upon which the Common Stock may be listed. The Borrower agrees to reserve
Twenty Million (20,000,000) shares of Common Stock from its authorized and
unissued shares within 3 (three) business days from the Effective date. Further,
the Borrower agrees to provide the Holder with confirmation evidencing the
execution of the share reservation within 3 (three) business days from the
Effective Date.

 

2.8          Issuance of New Debenture. Upon any partial conversion of this
Debenture, a new Debenture containing the same date and provisions of this
Debenture shall, at the request of the Holder, be issued by the Borrower to the
Holder for the principal balance of this Debenture and interest which shall not
have been converted or paid. Subject to the provisions of Article III, the
Borrower will pay no costs, fees or any other consideration to the Holder for
the production and issuance of a new Debenture.

 

2.9          Fractional Shares. No fractional shares shall be issued upon the
conversion of this Debenture. As to any fraction of a share which Holder would
otherwise be entitled to upon such conversion, the Borrower shall round up to
the next whole share.

 



4

 

 

2.10          Par Value; Further Assurances.

 

(a)          The Borrower covenants that during the period that the Principal
Amount of the Debenture and any accrued interest and fees thereon remain
outstanding, it will ensure that the par value of any Conversion Shares shall
not exceed the amount payable therefor upon such exercise immediately prior to
such exercise. The Borrower further covenants that it shall take all appropriate
actions, including, without limitation, amending its articles or certificate of
incorporation and any other voluntary action, such as calling a meeting of
shareholders to approve any such amendment, to ensure that the amount payable
for any Conversion Shares shall at all times exceed the par value thereof by at
least Four Hundred Percent (400%).

 

(b)          Except and to the extent as waived or consented to by the Holder,
the Company shall not by any action, including, without limitation, amending its
articles or certificate of incorporation or through any reorganization, transfer
of assets, consolidation, merger, dissolution, issue or sale of securities or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of this Debenture, but will at all times in good faith
assist in the carrying out of all such terms and in the taking of all such
actions as may be necessary or appropriate to protect the rights of Holder as
set forth in this Debenture against impairment. Without limiting the generality
of the foregoing, the Borrower will (a) not increase the par value of any
Conversion Shares above the amount payable therefor upon such exercise
immediately prior to such exercise, (b) take all such action as may be necessary
or appropriate in order that the Borrower may validly and legally issue fully
paid and nonassessable Conversion Shares upon the exercise of this Debenture and
(c) use its commercially best efforts to obtain all such authorizations,
exemptions or consents from any public regulatory body having jurisdiction
thereof as may be necessary to enable the Borrower to perform its obligations
under this Debenture.

 

ARTICLE III
EVENTS OF DEFAULT

 

The occurrence of any of the following event, while this Debenture is
outstanding, set forth in Article III, inclusive, shall be an “Event of
Default;” provided that any Event of Default may be cured within a two (2)
business day period except as otherwise provided herein:

 

3.1          Failure to Pay Principal, Interest or Other Fees. Borrower fails to
pay principal, interest or other fees hereon and such failure shall continue for
a period of five (5) days following the date upon which any such payment was
due.

 

3.2          Breach of Covenant. Borrower breaches any covenant or other term or
condition of this Debenture in any material respect and such breach, if subject
to cure, continues for a period of three (3) days after the occurrence thereof.

 

3.3          Breach of Representations and Warranties. Any representation or
warranty of Borrower made herein shall be false or misleading in any material
respect.

 



5

 

 

3.4          SEC Filings. At any point while this Debenture is outstanding, the
Company is not current with its reporting responsibilities under Section 13 of
the Securities Exchange Act of 1934. Furthermore, Borrower fails to timely file,
when due, any SEC report, including any required XBRL file along with such
report (e.g., Forms 8-K, 10-Q or 10-K, or Schedules 14A, 14C or 14(f)), or, if
the filing date of such report is properly extended pursuant to SEC Rule 12b-25,
when the date of any such filing extension lapses, or any post-effective
amendment to any SEC Registration Statement.

 

3.5          Stop Trade. An SEC stop trade order or Principal Market trading
suspension of the Common Stock shall be in effect for five (5) consecutive days
or five (5) days during a period of 10 consecutive trading days, provided that
Borrower shall not have been able to cure such trading suspension within 30 days
of the notice thereof or list the Common Stock on another Principal Market
within 60 days of such notice. The “Principal Market” for the Common Stock shall
include the OTC Bulletin Board, NASDAQ Capital Market, NASDAQ Global Market,
NYSE Amex, or New York Stock Exchange (whichever of the foregoing is at the time
the principal trading exchange or market for the Common Stock), or any
securities exchange or other securities market on which the Common Stock is then
being listed or traded.

 

3.6          SEC Reporting Status Matters.

(a)          Borrower indicates by check mark on the cover page of an SEC report
filing that it has not (1) filed all reports required to be filed by Section 13
or 15(d) of the Exchange Act during the past 12 months (or for such shorter
period that the registrant was required to file such reports), and (2) has been
subject to such filing requirements for the past 90 days.

(b)          Borrower indicates by check mark on the cover page of an SEC report
filing that it has not submitted electronically and posted on its corporate
website, if any, every Interactive Data File required to be submitted and posted
pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for
such shorter period that the registrant was required to submit and post such
files).

 

(c)          Borrower indicates by check mark on the cover page of an SEC report
filing that it is a shell company (as defined in Rule 12b-2 of the Exchange
Act); or

 

(d)          Borrower files a Form 15 with the SEC to deregister its Common
Stock. In such an event, Borrower shall file current reports with attorney
opinions on not less than a quarterly basis on www.otcmarkets.com until such
time as Borrower re-registers its Common Stock with the SEC.

 

3.7          Receiver or Trustee. Each of the Borrower or its subsidiaries
(“Subsidiaries”), if any, shall make an assignment for the benefit of creditors,
or apply for or consent to the appointment of a receiver or trustee for it or
for a substantial part of its property or business; or such a receiver or
trustee shall otherwise be appointed; or shall become insolvent or generally
fails to pay, or admits in writing its inability to pay, its debts as they
become due, subject to applicable grace periods, if any.

 



6

 

 

3.8          Judgments. Any money judgment, writ or similar final process shall
be entered or filed against the Borrower or any of its Subsidiaries or any of
their respective property or other assets for more than $100,000 in the
aggregate for Borrower, and shall remain unvacated, unbonded or unstayed for a
period of thirty (30) days.

 

3.9          Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by or against the Borrower or any
of its Subsidiaries (Federal law or applicable state law) which has not been
dismissed within 60 days after its filing.

 

3.10          DTC Eligibility. The Borrower shall lose its status as “DTC
Eligible” or the Borrower’s shareholders shall lose the ability to deposit
(either electronically or by physical certificates, or otherwise) shares into
the DTC System through a “deposit chill” or otherwise.

 

3.11          Reservation of Shares. The Borrower shall fail timely to reserve
shares of Common Stock from its authorized and unissued shares pursuant to
Section 2.7

 

ARTICLE IV

DEFAULT RELATED PROVISIONS AND OTHER PRIVILEGES

 

4.1          Default Interest Rate. Following the occurrence and during the
continuance of an Event of Default, interest on this Debenture shall
automatically be increased to a rate of 18% per annum, effective as of the
Effective Date of this Debenture, which interest shall be payable in cash or
Common Stock, at the option of the Borrower.

 

4.2          Default Penalty Payment. Following the occurrence and during the
continuance of an Event of Default, the Borrower agrees to pay a Penalty Payment
to the Holder in the amount equal to One Thousand U.S. Dollars ($1,000) per
business day commencing the next business day following the Event of Default
occurs. The Borrower shall pay any fees incurred under this Section in
immediately available funds upon demand and such fees shall also be eligible to
be converted into Conversion Shares as set forth in this Article II.

 



7

 

 

4.3          Conversion Privileges. The conversion privileges set forth in
Article II shall remain in full force and effect immediately from the date
hereof and until this Debenture is paid in full.

 

4.4          Cumulative Remedies. The remedies under this Debenture shall be
cumulative.

4.5          Immediately Due and Payable. Upon the occurrence of an Event of
Default, this Debenture shall become immediately due and payable at the option
of Holder upon written notice of acceleration delivered to Borrower; provided
that such notice shall not be required for an Event of Default under Section 3.9
and, in such event, this Convertible Debenture shall become automatically due
and payable without the need for Holder to give notice.

4.5           Most Favored Nations Status. So long as this Debenture is
outstanding, upon any issuance by the Borrower or any of its Subsidiaries of any
security (in an amount under $1,000,000) with any term more favorable to the
holder of such security or with a term in favor of the holder of such security
that was not similarly provided to the Holder in this Debenture, then the
Borrower shall notify the Holder of such additional or more favorable term and
such term, at Holder’s option, shall become a part of the transaction documents
with the Holder. The types of terms contained in another security that may be
more favorable to the holder of such security include, but are not limited to,
terms addressing conversion discounts, conversion look-back periods, interest
rates, original issue discounts, stock sale price, private placement price per
share, and warrant coverage. 

 

4.6          Piggyback Registration Rights. The Borrower shall include on the
next registration statement the Borrower files with SEC (or on the subsequent
registration statement if such registration statement is withdrawn) all shares
issuable upon conversion of this Note. Failure to do so will result in
liquidated damages of 25% of the outstanding principal balance of this Note, but
not less than $25,000, being immediately due and payable to the Lender at its
election in the form of cash payment or addition to the balance of this Note.
Notwithstanding the foregoing, in the event a registration statement is filed
with respect to an underwritten offering or a selling shareholder registration
statement relating solely to holders of Borrower’s shares who paid cash for
their shares in a sale placed by an independent placement agent, the number of
shares owned by Lender to be included in any such registration statement may be
limited if in the opinion of the underwriter or placement agent, the sale of
such shares by the Lender would adversely impact the sale of shares by the
underwriter or selling stockholders included therein.

 



8

 

 

ARTICLE V

MISCELLANEOUS

 

5.1          Failure or Indulgence Not Waiver. No failure or delay on the part
of the Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

 

5.2          Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by FedEx or other reputable express courier
service with charges prepaid, or (iv) transmitted by hand delivery, telegram,
e-mail or facsimile, addressed as set forth below (v) sent via Email whereby a
return Email confirming receipt has been delivered. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the next business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:

 

If to the Borrower, to:

 

Players Network, Inc.

Attn: Mark Bradley

1771 E. Flamingo Road#201-A

Las Vegas, NV 89119

 

If to the Holder:

 

Group 10 Holdings LLC

Attn: Adam Wasserman

11 Island Ave. #1108

Miami Beach, FL 33139

EIN # 32-0409845

adam@group10llc.com

 

No change in any of such addresses shall be effective insofar as notices under
this Section 5.2 are concerned unless such changed address is located in the
United States of America and notice of such change shall have been given to such
other party hereto as provided in this Section 5.2.

 



9

 

 

5.3          Amendment Provision. Any term of this Debenture may be amended only
with the written consent of the Holder and the Borrower. . The term “Debenture”
and all reference thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented, and any successor instrument as it may be amended or
supplemented.

 

5.4          Assignability. This Debenture shall be binding upon the Borrower
and its successors and assigns, and shall inure to the benefit of the Holder and
its successors and assigns, and may not be assigned by the Borrower without the
prior written consent of the Holder, which consent may not be unreasonably
withheld.

 

5.5          Prevailing Party and Costs. In the event any attorney is employed
by any party with regard to any legal or equitable action, arbitration or other
proceeding brought by such party for the enforcement of this Debenture or
because of an alleged dispute, breach, default or misrepresentation in
connection with any of the provisions of this Debenture, the prevailing party in
such proceeding will be entitled to recover from the other party reasonable
attorneys' fees and other costs and expenses incurred, in addition to any other
relief to which the prevailing party may be entitled.

 

5.6          Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Debenture shall be governed by, and construed in accordance with, the internal
laws of the State of Florida, without regard to principles of conflicts of law.
HOLDER AND BORROWER WAIVE ANY RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS DEBENTURE OR ANY TRANSACTION
CONTEMPLATED HEREIN, INCLUDING CLAIMS BASED ON CONTRACT, TORT, BREACH OF DUTY
AND ALL OTHER COMMON LAW OR STATUTORY BASES. Each party hereby submits to the
exclusive jurisdiction of the state and federal courts located in the County of
Miami-Dade, State of Florida. If the jury waiver set forth in this Section is
not enforceable, then any dispute, controversy or claim arising out of or
relating to this Debenture or any of the transactions contemplated herein will
be finally settled by binding arbitration in Miami-Dade County, Florida in
accordance with the then current Commercial Arbitration Rules of the American
Arbitration Association by one arbitrator appointed in accordance with said
rules. The arbitrator shall apply Florida law to the resolution of any dispute,
without reference to rules of conflicts of law or rules of statutory
arbitration. Judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof. Notwithstanding the foregoing, the
parties may apply to any court of competent jurisdiction for preliminary or
interim equitable relief, or to compel arbitration in accordance with this
paragraph. The expenses of the arbitration, including the arbitrator’s fees and
expert witness fees, incurred by the parties to the arbitration, may be awarded
to the prevailing party, in the discretion of the arbitrator, or may be
apportioned between the parties in any manner deemed appropriate by the
arbitrator. Unless and until the arbitrator decides that one party is to pay for
all (or a share) of such expenses, both parties shall share equally in the
payment of the arbitrator’s fees as and when billed by the arbitrator.

 



10

 

 

5.7          Maximum Payments. Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by Borrower to the Holder and thus refunded to the
Borrower.

 

5.8          Construction. Borrower acknowledges that its legal counsel
participated in the preparation of this Debenture and, therefore, stipulates
that the rule of construction that ambiguities are to be resolved against the
drafting party shall not be applied in the interpretation of this Debenture to
favor any party against the other.

 

5.9          Absolute Obligation. Except as expressly provided herein, no
provision of this Debenture shall alter or impair the obligation of the
Borrower, which is absolute and unconditional, to pay the principal of, interest
and liquidated damages (if any) on, this Debenture at the time, place, and rate,
and in the coin or currency, herein prescribed. This Debenture is a direct debt
obligation of Borrower.

 

5.10          Lost or Mutilated Debenture. If this Debenture shall be mutilated,
lost, stolen or destroyed, Borrower shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Debenture, or in lieu of
or in substitution for a lost, stolen or destroyed Debenture, a new Debenture
for the principal amount of this Debenture so mutilated, lost, stolen or
destroyed.

 

[signature page follows]

 



11

 



 


IN WITNESS WHEREOF, Borrower has caused this Convertible Debenture to be signed
in its name effective as of the 8th day of May 2014 (the “Effective Date”).

 

BORROWER:

Players Network, Inc



By: /s/ Mark Bradley



Name: Mark Bradley



Title: CEO

 

 

 

HOLDER:

Group 10 Holdings, LLC

By: /s/ Adam Wasserman

Name: Adam Wasserman

Title: Managing Member

 

12

 

 

EXHIBIT A

NOTICE OF CONVERSION

(To be executed by the Holder in order to convert all or part of the amounts
owed under the Convertible Debenture into Common Stock)

 

[NAME OF HOLDER]

[ADDRESS]

 

The undersigned hereby converts $_________ due under the Convertible Debenture
issued by ____________________________, Inc. (“Borrower”) dated as of
____________ __, 2014 by delivery of shares of Common Stock of Borrower on and
subject to the conditions set forth in Article II of the Convertible Debenture.

 

1.     Date of Conversion:     _______________________

 

2.     Shares To Be Delivered:     _______________________

 

[NAME OF BORROWER]

 

By:_______________________________
Name:_____________________________
Title:______________________________

 

 

 

 



13

